TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00256-CR


Randall Preston McCallum, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT

NO. CR88-0371-B, HONORABLE ROYAL HART, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N


Randall Preston McCallum seeks to appeal from his December 1988 conviction for
unauthorized use of a motor vehicle.  The pro se notice of appeal was filed on March 18, 2003, over
fourteen years too late.  See Tex. R. App. P. 26.2(a).  We lack jurisdiction to dispose of the purported
appeal in any manner other than by dismissing it for want of jurisdiction.  See Slaton v. State, 981
S.W.2d 208 (Tex. Crim. App.1998).  The appeal is dismissed.


				__________________________________________
				Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed 
Filed:   May 30, 2003
Do Not Publish